Exhibit 10.6

 

SELF-STORAGE SECURITISATION BV

SHURGARD SELF STORAGE SCA

THE OTHER CHARGORS

THE ENGLISH NON-CHARGORS

CITIGROUP GLOBAL MARKETS LIMITED

CITICORP TRUSTEE COMPANY LIMITED

 

--------------------------------------------------------------------------------

 

TAX DEED OF COVENANT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS DEED OF COVENANT is made on 15 October 2004

 

BY:

 

(1) SELF-STORAGE SECURITISATION BV (the “Issuer”);

 

(2) SHURGARD SELF STORAGE SCA (the “Borrower”);

 

(3) THE CHARGORS listed in Schedule 1 (together with the Borrower, the
“Chargors”); and

 

(3) SHURGARD UK PROPERTIES LIMITED, SHURGARD UK WEST LONDON LIMITED and SHURGARD
SERVICES UK LIMITED (together, the “English Non-Chargors”),

 

(together, the “Covenantors”)

 

IN FAVOUR OF:

 

(5) SELF-STORAGE SECURITISATION BV (the “Issuer”);

 

(6) CITIGROUP GLOBAL MARKETS LIMITED in its capacity as Manager; and

 

(7) CITICORP TRUSTEE COMPANY LIMITED in its capacity as Borrower Security
Trustee and Trustee,

 

(together, the “Covenantees”);

 

WHEREAS:

 

This Tax Deed of Covenant is being entered into for the purpose of the Issuer,
the Borrower and the other Chargors giving certain representations and covenants
in favour of the Covenantees.

 

NOW THIS DEED OF COVENANT WITNESSES as follows:

 

1. DEFINITIONS AND INTERPRETATIONS

 

1.1 Definitions

 

“Available Losses” means any current or historic tax losses which a Chargor is,
under the tax law of its local jurisdiction, able to utilise to reduce or
eliminate its own taxable profits and/or to surrender or transfer to another
company;

 

“Chargor Accession Deed” means a deed substantially in the form set out in
Schedule 3 hereto;

 

“Corporation Tax Rate” means, in relation to an accounting period of a company,
the rate of tax on that company’s profits applicable to that company in that
accounting period, determined on a daily time apportioned basis if different
statutory rates of corporation tax apply in different parts of that accounting
period;

 

“Disposal Tax Liability” in relation to a proposed disposal by a Chargor of an
asset or assets means the aggregate of all Tax that would result were the
disposal to go ahead;

 

- 2 -



--------------------------------------------------------------------------------

“Shurgard UK VAT Group” means Shurgard Storage Centres UK Limited and Shurgard
UK Wokingham Ltd., Shurgard UK Properties Limited, Shurgard UK West London
Limited and Shurgard Services UK Limited and any other companies becoming part
of the same VAT Group pursuant to clause 14.1(i) below;

 

“Transaction Tax Opinion” means the tax opinion of Deloitte & Touche Conseils
Fiscaux SC s.f.d. SCRL relating to the Transaction and the Transaction Documents
and dated on or about the date hereof; and

 

“VAT Group” means a group of companies treated as a single taxable person
pursuant to Article 4(4) of EU Directive 77/388 (the “Sixth Directive”) or
pursuant to any domestic legislation enacting Article 4(4) of the Sixth
Directive.

 

1.2 Interpretation

 

Terms used (but not defined) in this Deed shall, except where the context
otherwise requires and save where otherwise defined, bear the meanings ascribed
to them in the master framework agreement (the “Master Framework Agreement”)
between, inter alios, the parties hereto and dated on or about the date hereof
2004. This Deed shall be construed in accordance with the rules of construction
set out in the Master Framework Agreement.

 

2. TDC BREACH

 

2.1 A “TDC Breach” will occur upon any breach of a covenant or representation
given herein, subject to Clause 2.2 below.

 

2.2 A breach by a Covenantor (the “Affected Person”) of a covenant or
representation (the “Relevant Obligation”) given herein will not constitute a
TDC Breach to the extent such breach results from a change of law or a change of
practice or implementation by any Tax Authority which either:

 

  (a) requires the Affected Person (or any other person who is the subject of
the covenant or representation in question) to take action resulting in a breach
of the Relevant Obligation; or

 

  (b) renders compliance by the Affected Person (or any other person who is the
subject of the covenant or representation in question) with the Relevant
Obligation unlawful or illegal.

 

2.3 The Affected Person shall, reasonably promptly, notify the Borrower Security
Trustee upon becoming aware that Clause 2.2 above applies to prevent a breach of
a covenant or representation constituting a TDC Breach, and such notice shall
specify in reasonable detail the circumstances which have resulted in the
application of Clause above.

 

3. REPRESENTATIONS AND COVENANTS BY THE ISSUER AND EACH OF THE CHARGORS

 

3.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, the Issuer and each Chargor hereby represents and covenants in
favour of the Covenantees as follows:

 

  (a) it is managed and controlled and effectively managed only in the
jurisdiction in which it is incorporated or established (its “home
jurisdiction”);

 

- 3 -



--------------------------------------------------------------------------------

  (b) it is tax resident only in its home jurisdiction;

 

  (c) it is registered as a taxable person for VAT purposes (voluntarily or due
to a requirement to be VAT registered) in its home jurisdiction only;

 

  (d) it is subject to the corporate tax regime that is applicable to companies
resident in its home jurisdiction, with no deviation as to taxable basis or tax
rate from the common tax regime applicable therein;

 

  (e) it does not have any operations or permanent establishment outside its
home jurisdiction;

 

  (f) the Transaction Documents to which it is party have been or will be duly
authorised and executed in accordance with all applicable laws;

 

  (g) the Transaction Documents to which it is party constitute legal, valid,
binding and enforceable obligations subject to matters of law qualified in legal
opinions given on the Closing Date;

 

  (h) the Transaction Documents represent and contain all the entirety of the
transactions entered into by it in connection with the Transaction, and it has
entered into no other arrangements which modify or supersede any of the terms of
the Transaction Documents;

 

  (i) it will at all times fully perform and observe the terms of the
Transaction Documents;

 

  (j) all representations and warranties given by it under the Transaction
Documents (other than this Deed of Covenant) are correct;

 

  (k) the Transaction and all elements thereof to which it is a party are
carried out for bona fide commercial purposes and that it will properly document
the bona fide commercial character of the Transaction through minutes of boards
of directors or similar documentation;

 

  (l) it has complied and will comply with all of its direct and indirect tax
filing and compliance requirements, and all filings made have been correct and
complete;

 

  (m) all Tax payable by it, or assessed upon it, has been and is paid when due;

 

  (n) save as specifically disclosed in the Transaction Tax Opinion, no stamp,
registration or similar tax in any Relevant Jurisdiction (which shall not, for
the avoidance of doubt, include any applicable registration fees or delivery in
respect of security granted) is payable in relation to any Borrower Transaction
Document to which it is a party;

 

  (o) the direct or indirect shareholders of the Issuer are not directly or
indirectly related to the Shurgard Europe Group (i.e. by way of shareholding or
legal/economic management and control) or to any of its personnel (i.e.
directors, employees or agents);

 

- 4 -



--------------------------------------------------------------------------------

  (p) no director of the Issuer is directly or indirectly related to the
Shurgard Europe Group (i.e. by way of shareholding or legal/economic management
and control) or to any of its personnel (i.e. directors, employees or agents);

 

  (q) it has and will prepare and deliver in a timely manner and, in accordance
with applicable laws and regulations, to the competent taxation authorities all
such declarations which it is obliged to prepare and deliver, and punctually pay
all amounts due in respect of taxation (including but not limited to Taxation
related to the Mortgaged Properties and to the ownership thereof) which it would
be prudent to pay in order to avoid the creation, existence or registration of
any tax lien, judicial mortgage or other security interest of the relevant
taxation authorities, unless it is contesting in good faith its liability for
such taxation based on the opinion of tax advisers of international standing;
and

 

  (r) no claims are being or are reasonably likely to be asserted against it by
any tax authority with respect to unpaid Taxes save to the extent there may be
any bona fide dispute in respect of such unpaid Taxes.

 

4. REPRESENTATIONS AND COVENANTS BY EACH OF THE CHARGORS

 

4.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each Chargor hereby represents and covenants in favour of the
Covenantees as follows:

 

  (a) the Available Losses shown against its name in Schedule 2 hereto represent
its reasonable good-faith estimate of the minimum Available Losses available to
it (or, where applicable, the fiscal unit of which it is a member) as at 31
December 2003;

 

  (b) it will not surrender or transfer any Available Losses to any other
person, except in accordance with Clause 15 below, or by any action or inaction
otherwise cause any Available Losses to be lost or reduced (save the utilisation
of such Available Losses to reduce or eliminate its taxable profits);

 

  (c) the terms of the Transaction Documents to which it is party are on terms
that would apply between parties acting at arm’s length (and, in particular, the
amounts, terms and interest rates of the loans are at arm’s length) and this can
be justified based on written documents in its (or another Chargor’s)
possession;

 

  (d) it will not dispose of any interest in any asset or in any part of an
asset which it holds, except in accordance with Clause 16 below;

 

  (e) it will not grant a new Intra-Group Lease except in accordance with Clause
17 below;

 

  (f) it is not required under any law to make any deduction or withholding for
or on account of Tax from any rental income payable by it.

 

- 5 -



--------------------------------------------------------------------------------

  (g) it has complied with all of its obligations to charge and collect VAT and
make all VAT deductions when required;

 

  (h) it is subject to the common VAT regime in its home jurisdiction with a
right to a full recovery of input VAT, save in the case of the English Chargors
and the Danish and Swedish OpCos (which are partially exempt) and the Dutch
Chargors (in relation to which please see the specific representation below);

 

  (i) it (unless it is a Danish Chargor) does not (i) own stock in Denmark, (ii)
sell goods which are situated in Denmark at the time of delivery, (iii) acquire
goods in Denmark from countries outside Denmark, (iv) import goods from
countries outside the EU into Denmark, (v) render services in Denmark, which are
subject to Danish VAT, except services for which the VAT liability rests with
the customer (under the reverse charge mechanism);

 

  (j) it has taken all necessary steps to claim as soon as possible from the
competent taxation authorities a full refund of any VAT amount paid in
connection with the Mortgaged Properties that is refundable to it by duly
completing and delivering to such authorities any claim, form or other
documentation required in order to obtain such refund;

 

  (k) the Shurgard Europe Group will not allow or make arrangements for the
activities of any of its UK resident companies to become small or negligible;

 

  (l) no company resident in the UK controlled by any Chargor will make a
capital distribution otherwise than on a reduction of share capital;

 

  (m) no fees linked to the Transaction will be directly payable by any of the
Chargors (other than the Borrower) under the Transaction Documents;

 

  (n) it will file its tax returns on the basis set out in the Transaction Tax
Opinion; and

 

  (o) all Chargors will continue to be the same entities, save for mergers
between Belgian Chargors and mergers between Dutch Chargors.

 

5. FURTHER REPRESENTATIONS MADE BY EACH OF THE CHARGORS

 

5.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each Chargor hereby further represents and covenants in favour of
the Covenantees as follows:

 

  (a) the principal fees to be paid by (or to) the Borrower or the Chargors
under the Transaction Documents are:

 

  (i) the Initial Facility Fee and the Ongoing Facility Fee paid by the Borrower
to the Issuer; and

 

  (ii) the Cash Administrator Fee paid by the Issuer to the Borrower.

 

  (b) the Borrower will lend amounts to the Chargors sufficient to enable the
Chargors to fully repay their existing indebtedness owed by the Chargors to the
Borrower together with (for certain Chargors) an additional amount to be used
for general corporate purposes of that Chargor;

 

- 6 -



--------------------------------------------------------------------------------

  (c) the Borrower will apply funds received from the Chargors (together with
any balance remaining from advances under the Issuer/Borrower Loan Agreement and
not advanced to Chargors) to repay its existing credit facility with Citibank
N.A. Any excess funds available to the Borrower will be used for its general
corporate purposes;

 

  (d) Chargors will maintain individual store accounts (one per store) into
which business receipts will be paid and from which expenses will be made.
Amounts in excess of EUR 20,000 per store (or its equivalent in applicable
foreign currency) will be on-lent (under the Cash Pooling Loan and Cash
Administration Agreement) to the Main Opco in each relevant jurisdiction. The
Main Opco will then on-lend its funds (under the Cash Pooling Loan and Cash
Administration Agreement) to the Borrower (or in the case of the French Main
OpCo, to the Dutch Main OpCo, who will then cash pool to an account maintained
by the Borrower);

 

  (e) no loans will be made under the Cash Pooling Loan and Cash Administration
Agreement between the Borrower and any Chargors other than the English, Danish,
Swedish and Dutch Main OpCos;

 

  (f) the Chargors (other than the French Chargors) may repay their Intercompany
Loans instead of making loans under the Cash Pooling Loan and Cash
Administration Agreement. The French Chargors will not repay their Intercompany
Loans prior to repayment of the Issuer/Borrower Loan;

 

  (g) interest on the Intercompany Loans made to the French Chargors by the
Borrower will be accrued unpaid until the Intercompany Loans are repaid, at
which point the accrued interest will be paid in full;

 

  (h) amounts lent under the Cash Pooling Loan and Cash Administration Agreement
will be repaid to the relevant Chargor upon request (provided there is no
Potential Event of Default/Event of Default outstanding under the
Issuer/Borrower Loan Agreement) for payment of general operating expense,
capital/maintenance expense, acquisition of further property or making a
distribution;

 

  (i) the Borrower may utilise its funds to make further advances to Chargors,
repay cash pool loans made by Chargors, purchase property or make loans or
distributions or otherwise for its general corporate purposes;

 

  (j) Chargors may provide services to one another or to a non-Chargor, and
intra group loans may arise in the event that payments for services are not
made. Although the Transaction Documents are flexible as to the providers and
the recipients of these services and therefore the identity of the lender and
borrower in respect of such intra group loans, the intra group loans will in
practice be limited to the following circumstances:

 

  (i) loans arising as a result of services directly rendered by the Borrower to
any Chargor or Non-Chargor; and

 

- 7 -



--------------------------------------------------------------------------------

  (ii) loans arising as a result of services rendered by a Main Opco to the
Chargors in its own jurisdiction;

 

  (k) the different loans between any of the Borrower, Chargors and Non-Chargors
pursuant to the Non-Securitisation Group Intercompany Loan Agreement, the
Securitisation Group Intercompany Loan Agreement and the Cash Pooling Loan and
Cash Administration Agreement will be incidental to the operational activities
of the Borrower, the Chargors and the Non-Chargors rendered in the framework of
their core business, and all Main OpCos are legal owners of the interest
payments made to them and carry out operational activities in the framework of
their core business;

 

  (l) the sub-license of intellectual property rights, as formalised in the side
letter between the Borrower and the Chargors headed “Sub-Licence of Intellectual
Property Rights” dated 15 October 2004, has been in place since 1999 (i.e.
pre-Transaction);

 

  (m) whilst it is generally intended that Chargors will settle balances at the
end of each quarter for services provided to it by other Chargors, to the extent
that balances are not paid, they will be treated as Intercompany Loans upon
which interest will be payable at a commercial rate; and

 

  (n) no Chargor will issue a discounted bond under the Securitisation Group
Intercompany Loan Agreement unless the tax treatment of such bond would not (as
confirmed by an appropriate tax opinion from an internationally recognised firm
of solicitors or chartered accountants, in a form satisfactory to the Borrower
Security Trustee) result in a greater tax liability (including withholding tax
liability) and/or reduced tax deduction for the payer or payee than would be the
case had Intercompany Loans been made.

 

6. REPRESENTATIONS AND COVENANTS GIVEN BY THE ISSUER

 

6.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, the Issuer hereby represents and covenants in favour of the
Covenantees as follows:

 

  (a) it has not and will not carry on any trade, business or other activities
or make any supply for VAT purposes or enter into any transaction or agreement
other than pursuant to the Transaction Documents;

 

  (b) upon timely request from the Borrower or a Chargor, it will present
Belgian tax Form 276 Int-Aut to the Dutch tax authorities for signature within
15 days after attribution or payment of the interest to the Issuer and, upon
return, duly signed by the Dutch tax authorities, will immediately deliver this
form to the Borrower or the Chargor (as the case may be);

 

- 8 -



--------------------------------------------------------------------------------

  (c) for Dutch tax purposes all costs, indemnities, fees or expenses paid by or
to it are ‘at arm’s length’ and that the amount of these costs can be evidenced
with invoices;

 

  (d) for Dutch tax purposes the terms and conditions of the Issuer Security are
‘at arm’s length’ and that the amount of any related costs can be evidenced with
invoices;

 

  (e) for Dutch tax purposes the Borrower will be considered to be remunerated
on an arm’s length basis by the Issuer for acting as Cash Administrator;

 

  (f) it is a taxable person in accordance with article 7 of the Dutch Value
Added Tax Act (Wet op de Omzetbelasting 1968);

 

  (g) the Issuer is managed exclusively from The Netherlands by one or several
Dutch managing directors and that there is no director other than the managing
director(s); and

 

  (h) none of the managing directors of the Issuer is directly or indirectly
related to the Shurgard Europe Group (i.e. by way of shareholding or
legal/economical management and control) or to any of its personnel (i.e.
directors, employees or agents).

 

7. REPRESENTATIONS AND COVENANTS GIVEN BY THE BORROWER

 

7.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, the Borrower hereby represents and covenants in favour of the
Covenantees as follows:

 

  (a) it will recharge to the other Chargors, on an arm’s length basis, all
costs, indemnities, fees or expenses related to the Transaction pursuant to the
pre-existing cost sharing arrangements in the Shurgard Europe Group;

 

  (b) it will file a withholding tax return (Forms 273) and Form 276 Int.-Aut.,
duly signed by the Dutch tax authorities, with the competent Belgian tax
authorities within 15 days after the first interest payment it makes to any
party other than a Belgian Chargor;

 

  (c) it beneficially owns 100% of the ordinary share capital of the English
Chargors;

 

  (d) it is beneficially entitled to 100% of the profits available for
distribution by the English Chargors to their respective equity holders. An
equity holder for these purposes is any person who holds ordinary shares or is a
loan creditor in respect of a non-commercial loan. A non-commercial loan for
these purposes is a loan that is convertible into shares and securities other
than shares and securities in the English Chargors’ quoted parent company or a
loan that carries rights to additional income or capital in excess of normal
commercial terms;

 

  (e) it the Borrower is beneficially entitled to 100% of the assets available
to equity holders of each English Chargor on a winding up of that English
Chargor;

 

- 9 -



--------------------------------------------------------------------------------

  (f) it does not hold any of the ordinary share capital of the English Chargors
as a trading asset;

 

  (g) other than the English Chargors and the English Non-Chargors, it does not
control (for the purposes of either section 416 or section 840 of the United
Kingdom Income and Corporation Taxes Act 1988) any companies which are tax
resident in the United Kingdom;

 

  (h) it will not enter into agreements whereby gross dividend, interest or
royalties will be attributable or payable on a net basis;

 

  (i) it will not enter into agreements with real estate contractors, who are
not registered as real estate contractors with the Provincial Registration
Commission in Belgium during the whole duration of their contract with it;

 

  (j) it will ensure that registration duties due will be paid on time and based
upon the correct taxable basis - being the fair market value - in every real
estate transaction (e.g. sale, rental, contribution, usufruct, etc.) to which it
is a party;

 

  (k) it has its effective headquarters (siège de direction effective) in
Belgium for French tax purposes and holds at least 25% of the share capital of
its direct French subsidiaries owned at the Closing Date for at least two years
and is subject to corporate income tax in Belgium without being exempted;

 

  (l) it will not subscribe to or acquire any other shares, beneficiary shares
(parts bénéficiaires / winstbewijzen) and warrants in any company, including any
shares resulting from the exercise of subscription rights or warrants or the
conversion of beneficiary shares;

 

  (m) the Borrower has a direct participation of at least 25% in the share
capital of all the French non-Chargors (except in the share capital of TRS
France, First Shurgard France and Second Shurgard France) and such participation
has been held for an uninterrupted period of at least two years;

 

  (n) TRS France is 100% held by Shurgard France SAS;

 

  (o) First Shurgard France and Second Shurgard France are indirectly held by
the Borrower as to 20%;

 

  (p) its shareholdings in the Dutch Chargors and Dutch non-Chargors are held as
part of its business assets (vermogen van een onderneming) for Dutch tax
purposes;

 

  (q) all Dutch resident companies of the Shurgard Group are subsidiaries of the
Borrower, either directly or indirectly through Shurgard Nederland BV;

 

  (r) in receiving interest from the English Chargors, the Borrower is doing so
for its own benefit and not as an intermediary, such as an agent, trustee or
authorised signatory for some other person;

 

- 10 -



--------------------------------------------------------------------------------

  (s) any loan arising as a result of services rendered by the Borrower to a
non-Chargor located in the UK is intended to be short term in nature and will be
paid off within 12 months;

 

  (t) it is and will remain the Cash Administrator;

 

  (u) the quarterly average (calculated over any twelve month period) of the
aggregate amount of VAT for which the members of the Shurgard UK VAT Group will
be liable to account to Customs & Excise in respect of supplies made by members
of the Shurgard UK VAT Group which are not Chargors will not exceed £255,000;

 

  (v) there will be no material change in the nature of the business of those
members of the Shurgard UK VAT Group that are not Chargors;

 

  (w) if the Borrower anticipates that representations 7.1(u) and/or (v) above
may cease to be the correct within the next six months, it will take such steps
as are reasonably practicable to change the membership of the Shurgard UK VAT
Group or make such other arrangements as to ensure that such representations
continue to be correct; and

 

  (x) it is not a close company for United Kingdom tax purposes.

 

8. REPRESENTATIONS AND COVENANTS GIVEN BY THE BELGIAN CHARGORS OTHER THAN THE
BORROWER

 

8.1 On the date of this Deed and for so long as the Issuer/Borrower Facility
Agreement remains in force, each Belgian Chargor represents and covenants in
favour of the Covenantees as follows:

 

  (a) it will file a withholding tax return (Forms 273) and all required
certificates, with the competent Belgian tax authorities within 15 days of the
first interest payment it makes to any party other than a Belgian Chargor;

 

  (b) it will not enter into agreements whereby gross dividend, interest or
royalties will be attributable or payable on a net basis;

 

  (c) it will not enter into agreements with real estate contractors, who are
not registered as real estate contractors with the Provincial Registration
Commission during the whole duration of their contract with it; and

 

  (d) it will ensure that registration duties due will be paid on time and based
upon the correct taxable basis - being the fair market value - in every real
estate transaction (e.g. sale, rental, contribution, usufruct, etc.) to which it
is a party.

 

9. REPRESENTATIONS AND COVENANTS GIVEN BY THE DANISH CHARGORS

 

9.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each Danish Chargor hereby represents and covenants in favour of
the Covenantees as follows:

 

  (a) the debt to equity ratio of the consolidated group of Danish Chargors and
other Danish companies under the common control of the Danish Chargors does not
exceed 4:1;

 

- 11 -



--------------------------------------------------------------------------------

  (b) it will comply and has complied with the Danish VAT rules concerning the
capital goods scheme on every sale of real estate;

 

  (c) the mortgage in respect of the Mortgaged Properties held by it will be
registered in the public register (“Tingbogen”);

 

  (d) the Danish tax group consists of the following entities: Shurgard Denmark
ApS (Chargor), Shurgard Roskilde ApS, Shurgard Hoersholm ApS and Shurgard
Services Denmark ApS but not Shurgard Real Estate ApS;

 

  (e) Shurgard Denmark ApS will maintain its full ownership of the subsidiaries
included in the tax group as long as the tax group is in place (save when a
subsidiary is sold in accordance with the provisions of Clause 16 below);

 

  (f) Shurgard Services Denmark ApS will be able to pay its own taxes; and

 

  (g) none of the Danish Chargors is a member of a Danish VAT Group, nor will
they enter such a group.

 

10. REPRESENTATIONS AND COVENANTS GIVEN BY THE FRENCH CHARGORS

 

10.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each French Chargor hereby represents and covenants in favour of
the Covenantees as follows:

 

  (a) Shurgard France SAS and Shurgard Services France (TRS France) have been
tax consolidated since 1 January, 2004;

 

  (b) it will file form n° 2062 before February 16th of each year and include
details of all loans made under the Securitisation Group Intercompany Loan
Agreement during the previous year.

 

  (c) it will file form n° 2561 (IFU), before February 15th of each year and
include details of all interest paid on loans made under the Securitisation
Group Intercompany Loan Agreement in the previous year;

 

  (d) it has entered into the Securitisation Group Intercompany Loan Agreement
in the normal course of its business;

 

  (e) the interest rate of loans made under the Securitisation Group
Intercompany Loan Agreement will not exceed the maximum tax deductible interest
rate set forth in Article 39.1.3° of the French tax code (i.e. 5.05% for
calendar year 2003);

 

  (f) its share capital is entirely paid-up;

 

  (g) when the French Chargors purchase a going concern, there will be no taxes
remaining unpaid by the Vendor in the twelve months period prior to the
acquisition date (save where adequate provision is made for the payment of such
tax).

 

- 12 -



--------------------------------------------------------------------------------

  (h) all transactions are and will be undertaken by it for a business purpose
and none are and or will be either fictitious or used as a method of tax
avoidance;

 

  (i) other than pursuant to the Transaction Documents, it does not and will not
make any hidden distributions (i.e. non-declared profits)

 

  (j) in the event it purchases property from a person resident outside France,
it will take all reasonable steps to ensure that such vendor pays any
withholding tax due according to article 244-bis of the French tax code;

 

  (k) to the extent required by applicable French law, it will inform the French
tax authorities in a timely manner of all leases which are terminated, or are
allowed to lapse;

 

  (l) it will take all reasonable steps to ensure that any purchaser of property
sold by it will pay any stamp duty due; and

 

  (m) the Securitisation Group Intercompany Loan Agreement between the French
Chargors and the Borrower are signed before the disposal of the funds and not
structured as a current account (“compte courant”).

 

11. REPRESENTATIONS AND COVENANTS GIVEN BY THE SWEDISH CHARGORS

 

11.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each Swedish Chargor hereby represents and covenants in favour of
the Covenantees as follows:

 

  (a) it is not a member of a Swedish VAT Group and will not enter such a group;

 

  (b) none of the Swedish Chargors will sell shares in a company where the value
of liquid assets (e.g. cash, bank balances, receivables other than trade
receivables, listed securities) or assets easily converted into liquid assets
(e.g. deposit certificates regarding metals or other deposited assets, assets
already disposed based on forward agreements), held directly or indirectly
(legally and/or economically), exceeds 50% of the price received for the shares;

 

  (c) none of the Swedish Chargors will, after a sale of shares, directly or
indirectly (legally and/or economically), repurchase assets held, directly or
indirectly (legally and/or economically), by the company, which shares has been
sold;

 

  (d) all income and/or loss in the Swedish “KB-type” Chargors is distributed to
Shurgard Sweden AB for tax purposes;

 

  (e) the Swedish “KB-type” Chargors are voluntary registered for VAT on letting
out real estate property in Sweden; and

 

  (f) the partners in the Swedish “KB-type” Chargors are Shurgard Sweden AB and
the Borrower.

 

- 13 -



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND COVENANTS GIVEN BY THE DUTCH CHARGORS

 

12.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each Dutch Chargor hereby represents and covenants in favour of the
Covenantees as follows:

 

  (a) Shurgard Nederland BV has not applied and will not apply to continue the
fiscal unity regime applicable before 1 January 2003 during the transitional
period;

 

  (b) Shurgard Nederland BV, together with one or more of its subsidiaries in
the fiscal unity, has not requested to dissolve the fiscal unity for such
subsidiar(y)(ies) under the fiscal unity regime applicable up to 1 January 2003;

 

  (c) the affairs of the Dutch Chargors and Shurgard Nederland Spijkenisse BV
and Shurgard Nederland Utrecht Franciscus BV have been managed in such a way as
to ensure that the conditions of the old fiscal unity regime, applicable up to 1
January 2003, have been continuously met by all these companies;

 

  (d) the capital of the Dutch Chargors is and will remain to be divided into
ordinary shares only;

 

  (e) the affairs of the Dutch Chargors and Shurgard Nederland Spijkenisse BV
and Shurgard Nederland Utrecht Franciscus BV have been managed and will be
managed in such a way as to ensure that the conditions of the new fiscal unity
regime, applicable as of 1 January 2003 have been and will be continuously met
by all these companies, such that there is a fiscal unity at the date of this
Opinion and further that this fiscal unity will remain intact;

 

  (f) Shurgard Nederland BV, together with one or more of its subsidiaries in
the fiscal unity, has not requested to dissolve the fiscal unity for such
subsidiar(y)(ies) under the fiscal unity regime applicable as of 1 January 2003;

 

  (g) Shurgard Nederland BV, or any other entity with which it forms a fiscal
unity, has not (other than under the terms of the Transaction) taken out a loan
relating to the acquisition of shares – including a contribution of equity – in
another fiscal unity entity and the interest on which loan is legally or de
facto, directly or indirectly payable to an entity or individual which is
related to the first-mentioned entity;

 

  (h) it does not and will not manage a Dutch permanent establishment of or act
as a permanent representative for any other company;

 

  (i) it does not and will not have any responsibilities with respect to the
settlement of a liquidated company;

 

  (j) no employees of other companies are nor will be seconded to it

 

  (k) it is not a contractor, subcontractor or constructor of a projects of a
material nature in the normal course of its business;

 

  (l) it is nor will be a formal and/or factual (“feitelijk leiding gevende”)
director of any other company;

 

- 14 -



--------------------------------------------------------------------------------

  (m) the following Shurgard companies are included in a Dutch fiscal unity for
Dutch corporate income tax purposes: Shurgard Nederland BV, Shurgard Nederland
Delft BV, Shurgard Nederland Spijkenisse BV, Shurgard Nederland Veldhoven BV,
Shurgard Nederland Utrecht Cartesius BV, Shurgard Nederland Utrecht Franciscus
BV, Shurgard Nederland Diemen BV, Shurgard Nederland Dordrecht Ampere BV, BéCé
Ateliers;

 

  (n) all Dutch Chargors, except for BéCé Ateliers BV, are in the same Dutch VAT
Group;

 

  (o) BéCé Ateliers BV is making regular supplies of goods or services for
consideration and is VAT registered in The Netherlands;

 

  (p) the core business of the Dutch Chargors is providing self storage
facilities and that, besides the cash that is put at the disposal of the
Borrower, no interest bearing loans are issued or financial services are
provided by the Dutch Chargors (the Dutch VAT Group as well as BéCé Ateliers
BV);

 

  (q) the Dutch Chargors (the Dutch VAT Group as well as BéCé Ateliers BV)
perform both VAT exempt (the lease of immovable property) as well as VAT taxable
activities (e.g. VAT taxable lease of immovable property) and that in addition
the Dutch VAT Group as well as BéCé Ateliers BV use a pro rata calculation for
the deductibility of the input VAT that is not directly contributable to VAT
exempt or VAT taxable activities;

 

  (r) it will not dispose of any shares in its subsidiaries (save when a
subsidiary is sold in accordance with the provisions of Clause 16 below);

 

  (s) it will not transfer its place of tax residence;

 

  (t) it will not transfer any economic ownership in any of its immovable
properties and/or legal rights in rem and/or properties which are deemed to be
immovable properties (referred to as ‘fictitious immovable properties’, such as
shares in certain companies owning real estate) (other than in accordance with
the provisions of Clause 16 below);

 

  (u) with respect to all pre-existing loans taken out by it that are being
refinanced as a result of the Transaction:

 

  (i) the purpose of such loans was to (re)finance the acquisition, construction
and/or improvement of its immovable property situated in The Netherlands;

 

  (ii) the interest expenses relating thereto did not and will not relate
legally or factually, directly or indirectly, to outstanding profit
distributions, redemptions or contributions of share capital, or the redemption
or extension of a Hybrid Loan for Dutch tax purposes as mentioned in article
10a, paragraph 1 CITA 1969);

 

- 15 -



--------------------------------------------------------------------------------

  (iii) all such loans are structured such that they do not and will not fall
within the scope of the interest deduction limitations of article 10a, paragraph
2 CITA 1969; and

 

  (iv) interest expenses do not and will not relate to a loan related to,
without limitation:

 

  (A) a profit distribution, repayment of capital or redemption of a Hybrid Loan
(for Dutch tax purposes) to a related entity or individual;

 

  (B) the acquisition, including the additional capitalisation of the shares in
a related group company in cases where the ultimate ownership of the shares does
not change; or

 

  (C) investments of capital by the taxpayer, by a related Dutch company or
individual, directly or indirectly in or on behalf of the company to which the
loan is due;

 

  (v) with respect to the Intercompany Loans and Cash Pooling Loans taken out by
the Dutch Chargors:

 

  (i) the parties did not in fact intend to provide equity (substance over
form);

 

  (ii) that the provision of the loans and the terms and conditions of the
loans, including the interest rates set on the loans, are and will be at arm’s
length;

 

  (iii) that the purpose of the loans is to (re)finance the acquisition,
construction and/or improvement of its immovable property situated in The
Netherlands;

 

  (iv) that the interest expenses did not and will not relate legally or de
facto, directly or indirectly, to outstanding profit distributions, redemptions
or contributions of share capital, or the redemption or extension of a Hybrid
Loan (as mentioned in article 10a, paragraph 1 CITA 1969);

 

  (v) that all loans are structured such that they do not and will not fall
within the scope of the interest deduction limitations of article 10a, paragraph
2 CITA 1969. Interest expenses therefore do not and will not relate to a loan
related to, without limitation:

 

  (A) a profit distribution, repayment of capital or redemption of a Hybrid Loan
to a related entity or individual;

 

  (B) the acquisition, including the additional capitalisation of shares in a
related company in cases where the ultimate ownership of the shares does not
change; or

 

  (C) investments of capital by the taxpayer, or by a related Dutch company or
individual, directly or indirectly in or on behalf of the company to which the
loan is due;

 

- 16 -



--------------------------------------------------------------------------------

  (w) its activity does not as a consequence of the Securitisation Transaction
de facto consist solely or almost solely (i.e. for 90% or more) in holding
activity or financing activity;

 

  (x) it will not supply or purchase immovable property whereby purchaser and
seller have opted for a VAT taxable supply;

 

  (y) the following Shurgard companies are part of a Dutch fiscal unity for VAT
purposes: Shurgard Nederland BV, Shurgard Nederland Delft BV, Shurgard Nederland
Spijkenisse BV, Shurgard Nederland Veldhoven BV, Shurgard Nederland Utrecht
Cartesius BV, Shurgard Nederland Utrecht Franciscus BV, Shurgard Nederland
Diemen BV, Shurgard Nederland Dordrecht Ampere BV; and

 

  (z) Shurgard Nederland BV’s shareholdings in the Dutch Chargors and Dutch
non-Chargors are held as part of its business assets (vermogen van een
onderneming) for Dutch tax purposes.

 

13. REPRESENTATIONS AND COVENANTS GIVEN BY THE ENGLISH CHARGORS

 

13.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each English Chargor hereby represents and covenants in favour of
the Covenantees as follows:

 

  (a) it is duly incorporated in England and Wales under the Companies Act 1985;

 

  (b) all amounts borrowed by it prior to the date of this Deed were for the
business purpose of financing the acquisition of properties, paying transaction
costs and business expenses, or refinancing previous advances lent for those
purposes, but not for any other purpose;

 

  (c) the accounting periods of all English Chargors are and will remain
co-terminus;

 

  (d) save as disclosed in or effected by the Transaction Documents, no
arrangements exist at the Closing Date that may cause any of the English
Chargors to cease to be a member of the same group as any of the other UK
companies;

 

  (e) all English Chargors are in the same VAT Group or are not in a VAT Group
with any other companies or persons;

 

  (f) the pre-existing discounted loan notes issued by the English Chargors are
not transferable or tradable and simply document intercompany indebtedness;

 

  (g) the debt between the English Chargors and the Borrower being issued under
the Securitisation Group Intercompany Loan Agreement does not carry a right to
interest which exceeds a reasonable commercial return;

 

  (h) it will not be the beneficiary or trustee of a settlement;

 

  (i) it will not enter into an agreement to acquire shares or debentures in
other companies in exchange for an issue of securities (paper for paper
exchanges) or under a scheme of reconstruction;

 

- 17 -



--------------------------------------------------------------------------------

  (j) it will not enter into any Corporation Tax Payment Arrangements
(arrangements whereby all corporate tax payments are made by a single company
for the specified accounting period for all group companies included in such
arrangements);

 

  (k) it has no surplus advance corporation tax as at 6 April 1999;

 

  (l) all interest due by it to a non-English Chargor under the Securitisation
Group Intercompany Loan Agreement will be paid within 12 months of the end of
the accounting period in which the interest accrues in its accounts;

 

  (m) it will not issue a discounted bond under the Securitisation Group
Intercompany Loan Agreement which is tradable or transferable;

 

  (n) any interest earned by it in respect of the loans made under the
Securitisation Group Intercompany Loan Agreement or the Cash Pooling Loan and
Cash Administrator Agreement is incidental to its trading income; and

 

  (o) it holds the full legal title to all Mortgaged Property to which it holds
the beneficial interest and has paid all stamp duties and stamp duty land tax
relating to the purchase of such Mortgaged Property.

 

14. REPRESENTATIONS AND COVENANTS GIVEN BY THE ENGLISH CHARGORS AND THE ENGLISH
NON-CHARGORS, AND CONFIRMED BY THE BORROWER

 

14.1 On the date of this Deed and for so long as any of the Notes remain
outstanding, each English Chargor and each English Non-Chargor hereby represents
and covenants in favour of the Covenantees as follows:

 

  (a) it will not enter into any agreement to acquire directly or indirectly
over 40% of the share capital or voting power of a non UK resident company;

 

  (b) it is and will remain a UK resident company;

 

  (c) it will not enter into arrangements to control a UK resident company that
then ceases to be UK resident;

 

  (d) it will not receive any chargeable asset as a gift;

 

  (e) save as disclosed in or effected by the Transaction Documents, no options
or arrangements exist that may cause any of the English Chargors to cease to be
a member of the same group as any of the other UK companies;

 

  (f) it will not enter into arrangements to transfer to another member of the
Shurgard Europe Group land or property deriving value from land that has been
held as trading stock or where the sole or main purpose of the acquisition is to
realise a gain from the disposal of the land;

 

  (g) no member of the Shurgard UK VAT Group has or will enter into a
transaction to purchase or sell items covered by Section 77A, UK VAT Act 1994 in
circumstances where they have reason to believe that any earlier seller or buyer
will not declare the correct amount of VAT on their transaction in the same
goods;

 

- 18 -



--------------------------------------------------------------------------------

  (h) no Shurgard Europe Group Company has claimed Stamp Duty/SDLT group relief
in relation to a transfer in the three years prior to the date hereof;

 

  (i) the only UK VAT Group members will remain the Shurgard UK VAT Group (as
defined herein) and no further company will become a member of the UK VAT Group
unless an Authorised Signatory confirms to the Borrower Security Trustee that
the VAT liability of that company for any quarter is not anticipated to exceed
£50,000 provided that members of the Shurgard UK VAT Group which are not
Chargors may leave the Shurgard UK VAT Group;

 

  (j) if a business is acquired by the UK Shurgard group, the vendor’s VAT
registration number will not be acquired as part of the purchase unless the
acquisition is made by way of a share acquisition;

 

  (k) the representative member of the Shurgard UK VAT Group is and will remain
Shurgard Storage Centres UK Limited;

 

  (l) the representative member of the Shurgard UK VAT Group has met and will
meet all UK VAT liabilities as they fall due, and all members of the Shurgard UK
VAT Group (formerly, currently or prospectively) will make payment to the
representative member equivalent to any VAT liabilities at such time as to allow
the representative member to settle its liabilities to Customs & Excise as they
fall due;

 

  (m) no former, existing or future member of the Shurgard UK VAT Group will
knowingly enter into transactions that are viewed as being abusive to the UK VAT
regime or at an undervalue and enable Customs to manipulate the previous or
existing structure of the UK VAT Group so that VAT costs would arise.

 

14.2 On the date of this Deed and for so long as any of the Notes remain
outstanding, the Borrower hereby represents and covenants that:

 

  (a) it will procure that each English Non-Chargor complies with the
representations and covenants in Clause 14.1 above; and

 

  (b) the representations and covenants in Clause 14.1 above constitute legal,
valid, binding and enforceable obligations of the English Non-Chargors subject
to those matters of law qualified in respect of the English Chargors in legal
opinions given on the Closing Date.

 

15. COVENANTS RELATING TO GROUP RELIEF

 

15.1 A Chargor may surrender or transfer any Available Losses to another Chargor
for no payment.

 

15.2 A Chargor may surrender or transfer any Available Losses to any person
(including, for the avoidance of doubt, another Chargor) for consideration equal
to the amount of the Available Losses to be surrendered multiplied by the higher
of:

 

  (a) the statutory rate of corporation tax applicable in the relevant financial
year in which the loss or other amount being surrendered arises; and

 

- 19 -



--------------------------------------------------------------------------------

  (b) the statutory rate of corporation tax applicable in the relevant financial
year in which that claim for surrender of those Available Losses is notified to
the relevant tax authority,

 

payment to be made on the date on which that claim for surrender of those
Available Losses is notified to the relevant tax authority.

 

16. DISPOSALS

 

16.1 Disposal of Assets

 

Each Chargor covenants that it will not dispose of:

 

  (a) any Mortgaged Property by direct sale of real estate or sale of a Sold
Chargor; or

 

  (b) any other asset the value of which either by itself or when aggregated
with the value of all other assets, other than Mortgaged Properties, which the
relevant Chargor has disposed of since the Closing Date exceeds €100,000 (or the
Applicable Foreign Currency Equivalent),

 

unless:

 

  (a) a contract is entered into in respect of the proposed disposal that
requires that, if the Chargor or any other member of any VAT Group of which it
is a member is required to account for any VAT chargeable on any supply which it
makes pursuant to that contract, the person that is to acquire the Mortgaged
Property or other asset will pay an amount equal to that VAT to the Chargor that
is making the disposal;

 

  (b) the relevant Chargor has provided the Borrower Security Trustee with an
opinion addressed to and satisfactory to the Borrower Security Trustee by an
internationally reputable firm of accountants or lawyers confirming the amount
of the Disposal Tax Liability;

 

  (c) where the Disposal Tax Liability that would result were the disposal to
occur (as confirmed in the opinion referred to in clause 16.1(b) above) would
exceed €100,000 (or the Applicable Foreign Currency Equivalent), and where the
Borrower Security Trustee is not satisfied that brought forward losses are
sufficient to extinguish the Disposal Tax Liability, the relevant Chargor shall
either before or simultaneously with the completion of the proposed disposal:

 

  (i) deposit an amount of cash equal to the Disposal Tax Liability (less the
amount, if any, by which the opinion referred to in clause 16.1(b) above
confirms, to the satisfaction of the Borrower Security Trustee, that the
Disposal Tax Liability will be reduced by brought-forward losses) into the
Disposal Proceeds Account (such deposit, a “Tax Liability Disposal Deposit”);
and

 

- 20 -



--------------------------------------------------------------------------------

  (ii) confirm in writing to the Borrower Security Trustee the amount that has
been deposited into the Disposal Proceeds Account pursuant to clause 16.1 (c)(i)
above; and

 

  (d) where brought forward losses are purported to be used to off-set in whole
or in part, the opinion referred to in clause 16.1(b) above confirms, to the
satisfaction of the Borrower Security Trustee, that such losses are available
and can be so used.

 

16.2 Release of Tax Liability Disposal Deposits

 

  (a) If a Tax Liability Disposal Deposit is made pursuant to clause 16.1 above,
the Borrower Security Trustee and the Cash Administrator undertake to each
Chargor that, if the Chargor that has made that Tax Liability Disposal Deposit
has complied with such other provisions of the Transaction Documents as may
relate to the relevant disposal, and such Chargor provides the Borrower Security
Trustee with:

 

  (i) an opinion satisfactory to the Borrower Security Trustee given by a firm
of solicitors or accountants which is satisfactory to the Borrower Security
Trustee confirming that the relevant Chargor is required to make a payment to a
Tax Authority to satisfy the whole or any part of any liability to Tax in
respect of which the relevant Tax Liability Disposal Deposit was made, the
Borrower Security Trustee will, no less than 5 and no more than 10 Business Days
after receipt of such certificate, authorise the Cash Administrator to, and the
Cash Administrator will, immediately withdraw from the Disposal Proceeds Account
and pay to the relevant Tax Authority on behalf of the relevant Chargor the
whole or such part of such Tax Liability Disposal Deposit as is stated in such
opinion as being required to discharge that payment to the Tax Authority;

 

  (ii) an opinion satisfactory to the Borrower Security Trustee given by a firm
of solicitors or accountants which is satisfactory to the Borrower Security
Trustee confirming that the whole or any part of any contingent liability to Tax
in respect of which the relevant Tax Liability Disposal Deposit has been made no
longer exists, the Borrower Security Trustee will, no less than 5 and no more
than 10 Business Days after receipt of such opinion, authorise the Cash
Administrator to, and the Cash Administrator will, immediately withdraw from the
Disposals Proceeds Account and pay to the Chargor the relevant part of such Tax
Liability Disposal Deposit which is specified in that opinion; or

 

  (iii) a certificate signed by two of its directors confirming that the whole
or any part of any actual liability to Tax in respect of which the relevant Tax
Liability Disposal Deposit has been made has been paid in full, the Borrower
Security Trustee will, no less than 5 and no more than 10 Business Days after
receipt of such certificate, authorise the Cash Administrator to, and the Cash
Administrator will, immediately withdraw from the Disposal Proceeds Account and
pay to the relevant Chargor the relevant part of such Tax Liability Disposal
Deposit as is certified in such certificate,

 

- 21 -



--------------------------------------------------------------------------------

provided that the Borrower Security Trustee will only authorise payment to a
Chargor to the extent of amounts attributable to the relevant Tax Liability
Disposal Deposit as evidenced by the records maintained by the Cash
Administrator.

 

  (b) The Cash Administrator undertakes to the Borrower Security Trustee that,
if the whole or any part of a Tax Liability Disposal Deposit is released to it
pursuant to paragraph 14.3.1(a) above, upon receipt of such funds, it will make
the required payment to the relevant Tax Authority in respect of the liability
to Tax and, within 5 Business Days of making such payment, the Cash
Administrator will provide the Borrower Security Trustee with a certificate
signed by two of its directors confirming that the required payment has been
made to the relevant Tax Authority.

 

17. NEW INTRA-GROUP LEASES

 

17.1 With the exception, for the avoidance of doubt, of renewals of existing
Intra-Group Leases, a Chargor may only grant an Intra-Group Lease to another
Chargor or a New OpCo if a tax opinion from an internationally recognised firm
of solicitors or chartered accountants, in a form satisfactory to the Borrower
Security Trustee, is delivered (and addressed inter alios) to the Borrower
Security Trustee covering the tax effect of the Intra-Group Lease (in particular
relating to, but not limited to, VAT and stamp duty, transfer tax or
registration tax) on the Chargor which grants the Intra-Group Lease, the New
OpCo (if applicable) and any other Chargor which may be affected thereby.

 

18. NEW CHARGOR

 

18.1 If any member of the Securitisation Group becomes a Chargor the Borrower
shall procure that such member of the Securitisation Group becomes a party to
this Agreement as a Chargor by executing and delivering a Chargor Accession Deed
to the Borrower Security Trustee.

 

18.2 With effect from the date of acceptance by the Borrower Security Trustee of
an Obligor Accession Deed or, if later the date specified in the Chargor
Accession Deed, the new Chargor shall assume the same obligations and become
entitled to the same rights as if it had been an original Party to this
Agreement.

 

19. GENERAL

 

19.1 This Deed may be executed in counterparts. This has the same effect as if
the signatures on the counterparts were on a single copy of this Deed.

 

19.2 The rights of each party under this Deed:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive rights and remedies provided by law; and

 

- 22 -



--------------------------------------------------------------------------------

  (c) may be waived only in writing and specifically.

 

19.3 The Issuer gives notice to each party hereto that pursuant to Clause 4.1(a)
of the Issuer Deed of Charge that it has assigned, on the date hereof, by way of
security in favour of the Trustee, the Benefit of this Deed. Each party hereto
acknowledges such assignment by the Issuer. Each of Shurgard Storage Centres UK
Limited and Shurgard UK Wokingham Limited gives notice to each party hereto that
pursuant to Clause 3.3.1 of the English Deed of Charge it has assigned, on the
date hereof, by way of security in favour of the Borrower Security Trustee, the
Benefit of this Deed. Each party hereto acknowledges such assignment by Shurgard
Storage Centres UK Limited and Shurgard UK Wokingham Limited.

 

19.4 A person who is not a party to this Deed may not enforce any of its terms
under the Contracts (Right of Third Parties) Act 1999.

 

20. GOVERNING LAW AND JURISDICTION

 

This Deed is governed by, and shall be construed in accordance with, the laws of
England. The English courts have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed and the parties submit to the
exclusive jurisdiction of the English courts.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS whereof the Obligors and the Covenantees have caused this Deed to be
duly executed the day and year first above mentioned.

 

The Manager

   

EXECUTED as a deed

 

)

By /s/ Paul Salamacaro

 

)

for and on behalf of

 

)

CITIGROUP GLOBAL MARKETS LIMITED

 

)

in the presence of:

 

)

/s/ Spyro Markesinis

 

)

Name of witness: Spyro Markesinis     Address: Elm Park Gardens, SW10 9QQ    
Occupation: Solicitor    

The Issuer

   

EXECUTED as a deed

 

)

By /s/ M Sibbing (Attorney)

 

)

for and on behalf of

 

)

SELF-STORAGE SECURITISATION BV

 

)

in the presence of:

 

)

/s/ A. Weglau

 

)

Name of witness: A. Weglau    
Address: Locatellikade 1, Amsterdam, The Netherlands     Occupation: Lawyer    

 

- 24 -



--------------------------------------------------------------------------------

The Borrower

   

EXECUTED as a deed

 

)

By /s/ Kris van Mieghem

 

)

for and on behalf of

 

)

SHURGARD SELF STORAGE SCA

 

)

in the presence of:

 

)

/s/ Bruno Laforce

 

)

Name of witness: Bruno Laforce

   

Address: Venstraat 29, 2400, Schoten, Belgium

   

Occupation:

   

The Trustee

   

EXECUTED as a deed

 

)

By /s/ Viola Japaul (Director)

 

)

   

)

and /s/ Marne Lidster (Director)

 

)

   

)

for and on behalf of

 

)

CITICORP TRUSTEE COMPANY LIMITED

 

)

The Borrower Security Trustee

 

   

EXECUTED as a deed

 

)

By /s/ Viola Japaul (Director)

 

)

   

)

and /s/ Marne Lidster (Director)

 

)

   

)

for and on behalf of

 

)

CITICORP TRUSTEE COMPANY LIMITED

 

)

Chargors

   

Executed as a Deed by /s/ Kris van Mieghem

 

)

Shurgard Self Storage SCA

 

)

acting by power of attorney

 

)

Witness: /s/ Bruno Laforce

   

Title:

   

Address Venstraat 29, 2400, Schoten, Belgium

   

 

 

 

- 25 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) SSC Benelux Zaventem
BVBA    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) SSC Benelux Machelen
BVBA    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem    ) Imoganco BVBA    ) acting by
power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem    ) Hobimmo BVBA    ) acting by
power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 26 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard France SAS    )
acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Méditerranée
SAS    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Investissement
1 SNC    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard IDF Noisy SAS
   ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 27 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard IDF Chambourcy
SAS    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Lyon Gerland   
) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Storage Centers
Sweden KB    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Sweden AB    )
acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 28 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Sweden
(Arstaberg) KB    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a deed by /s/ Kris van Mieghem            ) Shurgard Storage Centres
   ) UK Limited    ) by:    ) Director      Director/Secretary      Executed as
a deed by /s/ Kris van Mieghem    ) Shurgard UK    ) Wokingham Limited    ) by:
   ) Director      Director/Secretary     

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland B.V.
   ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 29 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) BéCé Ateliers B.V.    )
acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland
Diemen B.V.    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland
Dordrecht    ) Ampere B.V.    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland Delft
B.V.    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland
Veldhoven B.V.    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

- 30 -



--------------------------------------------------------------------------------

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Nederland
Utrecht    ) Cartesius BV    ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 31 -



--------------------------------------------------------------------------------

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Real Estate ApS
   ) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Denmark ApS   
) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Roskilde ApS   
) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

Executed as a Deed by /s/ Kris van Mieghem            ) Shurgard Horsholm ApS   
) acting by power of attorney    )

 

Witness: /s/ Bruno Laforce

 

Title:

 

Address Venstraat 29, 2400, Schoten, Belgium

 

- 32 -



--------------------------------------------------------------------------------

SCHEDULE 1

CHARGORS

 

Chargors

--------------------------------------------------------------------------------

  

Registered Office

--------------------------------------------------------------------------------

 

Reg. No./RC

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

Shurgard Self-

Storage SCA

  

48 Quai de

Commerce, 1000

Brussels

 

enterprise number

0454.097.354

  Belgium

SSC Benelux

Zaventem BVBA

  

Oude Bareellei 9-

11, 2170 Merksem

 

enterprise number

0442.577.841

  Belgium

SSC Benelux

Machelen BVBA

  

Oude Bareellei 9-

11, 2170 Merksem

 

Enterprise number

405.739.815

  Belgium Imoganco BVBA   

Oude Bareellei 9-

11, 2170 Merksem

 

enterprise number

407.817.494

  Belgium Hobimmo BVBA   

Oude Bareellei 9-

11, 2170 Merksem

 

enterprise number

439.707.235

  Belgium

Shurgard France

SAS

  

191, rue Saint

Honoré, 75001

Paris

  RCS 403 609 779   France

Shurgard

Méditerranée SAS

  

24/26, rue Louis

Armand, 75015

Paris,

  RCS 348 678 244   France

Shurgard

Investissement 1

SNC

  

24/26, rue Louis

Armand, 75015

Paris,

  RCS 320 460 629   France

Shurgard IDF Noisy

SAS

  

24/26, rue Louis

Armand, 75015

Paris,

  RCS 442 667 424   France

Shurgard IDF

Chambourcy SAS

  

24/26, rue Louis

Armand, 75015

Paris,

  RCS 443 409 735   France

Shurgard Lyon

Gerland SAS

  

24/26, rue Louis

Armand, 75015

Paris,

  RCS 442 667 770   France

Shurgard Storage

Centers Sweden KB

  

Box 36, 171 11

Solna

  969639-8479   Sweden

Shurgard Sweden

AB

  

Box 36, 171 11

Solna

  556550-5152   Sweden

Shurgard Sweden

(Arstaberg) KB

  

Box 36, 171 11

Solna

  969680-3395   Sweden

 

- 33 -



--------------------------------------------------------------------------------

Chargors

--------------------------------------------------------------------------------

 

Registered Office

--------------------------------------------------------------------------------

 

Reg. No./RC

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

Shurgard Storage

Centres UK Limited

 

14 St. Mary’s Road

Long Ditton

Surbiton Surrey

KT6 5EY

  3454778   England and Wales

Shurgard UK

Wokingham Ltd.

 

14 St. Mary’s Road

Long Ditton

Surbiton Surrey

KT6 5EY

  4464921   England and Wales

Shurgard Nederland

B.V.

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  17112607   Netherlands

BéCé Ateliers

B.V.

 

St Gerardusweg 50,

6224 LV

Maastricht

  14607297   Netherlands

Shurgard Nederland Diemen B.V.

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  27251625   Netherlands

Shurgard Nederland

Dordrecht Ampere

BV

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  27251628   Netherlands

Shurgard Nederland

Delft BV

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  27252034   Netherlands

Shurgard Nederland

Veldhoven BV

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  27252063   Netherlands

Shurgard Nederland

Utrecht Cartesius

BV

 

Verheeskade 327

2521 DE

‘s-Gravenhage

  27252353   Netherlands

Shurgard Real

Estate ApS

 

Banemarksuej 50D-

2605 Brønby,

Denmark

  25499204   Denmark

Shurgard Denmark

ApS

 

Banemarksuej 50D-

2605 Brønby,

Denmark

  26271126   Denmark

Shurgard Roskilde

ApS

 

Banemarksvei 50

D, 2605 Brøndby-

Denmark

  26556252   Denmark

Shurgard Hørsholm

ApS

 

Banemarksuej 50D-

2605 Brønby,

Denmark

  26609224   Denmark

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE 2

 

AVAILABLE LOSSES BY CHARGOR

 

Chargor

--------------------------------------------------------------------------------

  

Type of losses

--------------------------------------------------------------------------------

  

Local
currency

--------------------------------------------------------------------------------

   Amount of
losses in local
currency


--------------------------------------------------------------------------------

UK

              

Shurgard Storage Centres UK Limited

   Indefinite carry forward    GBP    15,009,102

Netherlands

              

Shurgard Nederland BV

   Indefinite carry forward    EUR    13,497,836

BeCE Atteliers BV

   Indefinite carry forward    EUR    454,098

Shurgard Nederland Diemen BV

   Indefinite carry forward    EUR    65,041

Shurgard Nederland Dordrecht Ampere BV

   Indefinite carry forward    EUR    31,726

Shurgard Nederland Delft BV

   Indefinite carry forward    EUR    36,027

Shurgard Nederland Veldhoven BV

   Indefinite carry forward    EUR    23,643

Shurgard Nederland Utrecht Cartesius BV

   Indefinite carry forward    EUR    23,856

Belgium

              

Shurgard Self-Storage S.C.A.

   Indefinite carry forward    EUR    40,460,603

Sweden

              

Shurgard AB (Includes KBs)

   Indefinite carry forward    SEK    375,939,620

France

              

Shurgard France SAS

   Indefinite carry forward    EUR    18,566,410

Shurgard Méditerranée SAS

   Indefinite carry forward    EUR    2,241,475

Shurgard IDF Noisy SAS

   Indefinite carry forward    EUR    253,572

Shurgard Lyon Gerland SAS

   Indefinite carry forward    EUR    161,302

Denmark

              

Shurgard Denmark ApS

   Indefinite carry forward    DKK    11,083,381

Shurgard Real Estate ApS

   Indefinite carry forward    DKK    9,265,178

Shurgard Real Estate ApS

   Tax loss 2000 to be used latest in 2005    DKK    1,204,431

Shurgard Real Estate ApS

   Tax loss 2001 to be used latest in 2006    DKK    6,753,833

Shurgard Hørsholm ApS

   Indefinite carry forward    DKK    3,276,307

Shurgard Roskilde ApS

   Indefinite carry forward    DKK    4,037,011

 

- 35 -



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF OBLIGOR ACCESSION DEED

 

THIS DEED is made on [date]

 

BETWEEN:

 

(1) [insert full name of new Chargor] (the “Acceding Chargor”); and

 

(2) [insert full name of current Borrower Security Trustee] (the “Borrower
Security Trustee”), for itself and each of the other parties to the Tax Deed of
Covenant referred to below.

 

This agreement is made on [date] by the Acceding Chargor in relation to an Tax
Deed of Covenant (the “Tax Deed of Covenant”) dated [·] between Citigroup Global
Markets Limited as Manager, Citicorp Trustee Company Limited as Borrower
Security Trustee and others.

 

The Acceding Chargor has become a Chargor under Transaction Documents in
accordance with the terms thereof. The Acceding Chargor is
[incorporated][established] and resident for tax purposes in [jurisdiction].

 

IT IS AGREED as follows:

 

Terms defined in the Tax Deed of Covenant shall, unless otherwise defined in
this Agreement, bear the same meaning when used in this Agreement.

 

The Acceding Chargor confirms that it intends to be party to the Tax Deed of
Covenant as an Chargor, undertakes to perform all the obligations expressed to
be assumed by an Chargor under the Tax Deed of Covenant and agrees that it shall
be bound by all the provisions of the Tax Deed of Covenant as if it had been an
original party to the Tax Deed of Covenant.

 

This Agreement shall be governed by, and construed in accordance with, English
law.

 

THIS AGREEMENT has been signed on behalf of the Borrower Security Trustee and
executed as a deed by the Acceding Chargor and is delivered on the date stated
above.

 

The Acceding Chargor

   

EXECUTED AS A DEED

 

)

BY [Full Name of Acceding Chargor]

 

)

 

 

--------------------------------------------------------------------------------

 

Director

 

--------------------------------------------------------------------------------

 

Director/Secretary

Address for notices:     Address:     Fax:    

 

- 36 -



--------------------------------------------------------------------------------

The Borrower Security Trustee

 

EXECUTED AS A DEED

 

BY [Full Name of current Borrower Security Trustee]

 

By:

 

Date:

 

- 37 -